UNITED STATES DISTRICT COURT                                                 USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                                DOCUMENT
                                                                             ELECTRONICALLY FILED
 UNITED STATES OF AMERICA,                                                   DOC #:
                                                                             DATE FILED: 3/27/2020
                         -against-

 JORGE NAVARRO, ERICA GARCIA, MARCOS
 ZULUETA, MICHAEL TANNUZZO, GREGORY
 SKELTON, ROSS COHEN, SETH FISHMAN,                                         1:20-cr-160
 LISA GIANNELLI, JORDAN FISHMAN, RICK
 DANE, JR., CHRISTOPHER OAKES, JASON                                          ORDER
 SERVIS, KRISTIAN RHEIN, MICHAEL KEGLEY,
 JR., ALEXANDER CHAN, HENRY ARGUETA,
 NICHOLAS SURICK, REBECCA LINKE, and
 CHRISTOPHER MARINO.

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        The arraignment and initial conference in this case is scheduled for April 2, 2020 at

2:30PM. All Defendants have either waived personal appearance at the arraignment or have

indicated an intention to waive appearance. As a result, the arraignment and initial conference in

this case will be held telephonically. Counsel are directed to call 888-278-0296 and enter access

code 5195844 to join the conference.

        IT IS FURTHER ORDERED that pursuant to the Court’s Order, dated March 22, 2020,

all time through April 2, 2020 shall be excluded under the Speedy Trial Act as the ends of justice

served by exclusion of such time outweighs the interest of the public and the defendant in a

speedy trial. The Court has been advised that the discovery in this case is voluminous and the

exclusion of time will facilitate discussions regarding the production and review of discovery.

The Court also finds that the exclusion of time is appropriate in light of the COVID-19 health

crisis, and in order to protect the health of all parties to this case and their counsel as well as the

health of the public. All parties are reminded of Standing Order M-10-468, 20 Misc. 154,
available on the website of the Southern District of New York at

http://www.nysd.uscourts.gov/covid-19-coronavirus.

SO ORDERED.

                                                    _________________________________
Date: March 27, 2020                                MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge




                                                2
